EXHIBIT 10.1


THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of May 27, 2016, is by and among PARKER DRILLING COMPANY,
a Delaware corporation (the “Borrower”), each of the Subsidiary Guarantors (as
defined in the Credit Agreement referenced below), the Lenders (as such term is
hereinafter defined) party hereto and BANK OF AMERICA, N.A., as the
administrative agent for the Lenders party to the Credit Agreement referenced
below (in such capacity, together with the successors in such capacity, the
“Administrative Agent”) and L/C Issuer.
R E C I T A L S
A.    The Borrower, the lenders from time to time party thereto (collectively,
the “Lenders” and, individually, a “Lender”), the Administrative Agent and the
other agents referred to therein are parties to that certain Second Amended and
Restated Credit Agreement dated as of January 26, 2015, as amended by the First
Amendment dated as of June 1, 2015 and the Second Amendment dated as of
September 29, 2015 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), pursuant to which the Lenders
have made certain extensions of credit (subject to the terms and conditions
thereof) to the Borrower.
B.    The Borrower has previously informed the Administrative Agent that it
desires to amend certain provisions of the Credit Agreement as set forth herein,
including, without limitation, financial covenants and certain related
provisions.
C.    In order to amend such provisions of the Credit Agreement, the Lenders
signatory hereto and the Administrative Agent are willing to amend the Credit
Agreement on the terms and conditions more fully described herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article, schedule, exhibit and section references in
this Amendment refer to articles and sections of the Credit Agreement.
Section 2.     Amendments to Credit Agreement.
2.1    Amendments to Section 1.01 of the Credit Agreement. Section 1.01 of the
Credit Agreement is hereby amended to add the following definitions in the
appropriate place based on alphabetical order:




1








HN\1529244.10

--------------------------------------------------------------------------------





“2016 Appraisal Request Date” has the meaning specified in Section 6.12.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Consolidated Cash Balance” means any unrestricted cash or Cash Equivalents of
the Borrower and its Subsidiaries (other than any cash or Cash Equivalents held
in a deposit account in any non-U.S. jurisdiction in the ordinary course of
business with respect to amounts received from or anticipated to become due and
owing in the near term to unaffiliated third parties).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Permitted Junior Lien Debt” shall mean Indebtedness of any Loan Party secured
by the Collateral on a junior basis to the Obligations pursuant to an
intercreditor agreement satisfactory to the Administrative Agent; provided that
(a) the aggregate principal amount of such Indebtedness shall not exceed
$75,000,000 and (b) (i) the scheduled maturity date and (ii) the weighted
average life to maturity of such Indebtedness shall be at least 120 days after
the Maturity Date.
“Third Amendment” shall mean that certain Third Amendment to the Credit
Agreement, dated as of the Third Amendment Effective Date, by and among the


2








HN\1529244.10

--------------------------------------------------------------------------------





Borrower, the Subsidiary Guarantors, the Administrative Agent, the Lenders party
thereto and any other Persons party thereto.
“Third Amendment Effective Date” shall mean May 27, 2016.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


2.2    Amendments to definition of “Additional Senior Notes”. The definition of
“Additional Senior Notes” is hereby amended and restated in its entirety to read
as follows:
“Additional Senior Notes” means additional unsecured notes of the Borrower or
any of its Subsidiaries (other than Immaterial Subsidiaries) in an aggregate
principal amount not to exceed $250,000,000 at any one time outstanding;
provided that (i) any such notes shall (w) have a scheduled maturity occurring
after the Maturity Date, (x) contain terms (including covenants and events of
default) no more restrictive, taken as a whole, to the Borrower and its
Subsidiaries than those contained in this Agreement, (y) have no scheduled
amortization, no sinking fund requirements and no maintenance financial
covenants and (z) no Default or Event of Default shall have occurred and be
continuing immediately before and after the incurrence of such Additional Senior
Notes and (ii) at the time of, and giving effect to, the incurrence of any such
notes and the use of the proceeds thereof, the Consolidated Leverage Ratio shall
be less than or equal to 4.00:1.00 on a pro forma basis as of the last day of
the most recent fiscal quarter of the Borrower.
2.3    Amendments to definition of “Consolidated Senior Secured Debt”. The
definition of “Consolidated Senior Secured Debt” is hereby amended and restated
in its entirety to read as follows:
“Consolidated Senior Secured Debt” means all Consolidated Total Debt (other than
Permitted Junior Lien Debt) that is secured by a Lien on any Property of the
Borrower or any of its Subsidiaries.


2.4    Amendments to definition of “Defaulting Lender”. The definition of
“Defaulting Lender” is hereby amended by deleting the “or” appearing before
clause (d)(ii), adding “or” at the end of clause (d)(ii) and adding new clause
(d)(iii) as follows:
(iii)    becomes the subject of a Bail-in Action


2.5    Amendments to Section 2.05(b) of the Credit Agreement. A new clause (iii)
to Section 2.05(b) of the Credit Agreement is hereby added in the appropriate
place to read as follows:


3








HN\1529244.10

--------------------------------------------------------------------------------





(iii)    If for any reason the Consolidated Cash Balance exceeds $50,000,000 as
of the end of any Business Day, the Borrower shall on or before 11:00 a.m. on
the next Business Day, prepay the Loans in an aggregate principal amount equal
to the lesser of (A) the then-remaining excess and (B) the amount of Loans.
2.6    Amendments to Section 2.16(a)(iv) of the Credit Agreement. The last
sentence of Section 2.16(a)(iv) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
Subject to Section 10.23, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender’s having become a Defaulting Lender, including any claim of a
Non‑Defaulting Lender as a result of such Non‑Defaulting Lender’s increased
exposure following such reallocation.
2.7    Amendment to Section 4.02 of the Credit Agreement. Section 4.02 of the
Credit Agreement is hereby amended as follows:
(a)    by adding new clause (e) as follows:
(e)    At any time and immediately after giving effect to such Credit Extension
(net of any concurrent use of the proceeds of such Credit Extension), the
Consolidated Cash Balance shall not exceed $50,000,000.
(b)    The last sentence at the end of Section 4.02 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows.
Each request for a Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a), (b) and (e) have been satisfied on and as of the date of the
applicable Credit Extension.


2.8    Amendment to add new Section 5.23. A new Section 5.23 of the Credit
Agreement is hereby added in the appropriate place to read as follows:
Section 5.23 EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
2.9    Amendments to Section 6.12 of the Credit Agreement. Section 6.12 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
Section 6.12 Appraisal of Collateral.


2.10    Amendments to Section 7.01 of the Credit Agreement. Section 7.01 of the
Credit Agreement is hereby amended as follows:


4








HN\1529244.10

--------------------------------------------------------------------------------





(a)    “and” at the end of clause (y) is hereby deleted, “and” is added to the
end of clause (z) and a new clause (aa) to Section 7.01 of the Credit Agreement
is hereby added in the appropriate place to read as follows:
(aa)     Liens securing Permitted Junior Lien Debt;
(b)    The reference to “(z)” in the proviso at the end of Section 7.01 of the
Credit Agreement shall be replaced by a reference to “(aa)”.
2.11    Amendments to Section 7.02 of the Credit Agreement. Section 7.02 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
Section 7.02 Financial Condition Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower,
starting December 31, 2018, to exceed 4.25:1.00.
(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to be less than the amounts set forth in the table
below for each date of determination:
December 31, 2017
1.00:1.00
March 31, 2018
1.25:1.00
June 30, 2018
1.50:1.00
September 30, 2018
1.75:1.00
December 31, 2018 and thereafter
2.00:1.00



(c)    Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower to exceed the amounts set forth in
the table below for each date of determination:


5








HN\1529244.10

--------------------------------------------------------------------------------





June 30, 2016
2.80:1.00
September 30, 2016
2.80:1.00
December 31, 2016
2.80:1.00
March 31, 2017
2.80:1.00
June 30, 2017
2.20:1.00
September 30, 2017
1.75:1.00
December 31, 2017 and thereafter
1.50:1.00



(d)    Asset Coverage Ratio. Permit the Asset Coverage Ratio as at the last day
of each fiscal quarter of the Borrower to be less than the amounts set forth in
the table below for each date of determination:
June 30, 2016
1.10:1.00
September 30, 2016
1.10:1.00
December 31, 2016
1.10:1.00
March 31, 2017
1.10:1.00
June 30, 2017
1.10:1.00
September 30, 2017
1.10:1.00
December 31, 2017 and thereafter
1.25:1.00



2.12    Amendments to Section 7.03 of the Credit Agreement.


(a)    Section 7.03(l) of the Credit Agreement is hereby amended by deleting the
reference to “$125,000,000” and inserting in lieu thereof “$100,000,000”; and
(b)     “and” appearing at the end of clause (m) is hereby deleted, the period
appearing at the end of clause (n) is hereby deleted, “; and” is hereby added to
the end of clause (n) and new clause (o) to Section 7.03 of the Credit Agreement
is hereby added in the appropriate place to read as follows:
(o)     Permitted Junior Lien Debt;


6








HN\1529244.10

--------------------------------------------------------------------------------





2.13    Amendments to Section 7.06 of the Credit Agreement. The paragraph at the
end of Section 7.06 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
Notwithstanding anything else to the contrary contained herein or in any other
Loan Document, starting on the Second Amendment Effective Date, no Restricted
Payment (other than Restricted Payments pursuant to clauses (a), (b), (c),
and/or (e) of Section 7.06) shall be permitted hereunder before March 31, 2019.
Furthermore, for the avoidance of doubt, payments made (i) for the purpose of
matching contributions of employees’ 401(k) Plan contributions (including
payments made to third-parties for the purpose of permitting such third-parties
to acquire Equity Interests of the Borrower to be delivered to employees for the
purpose of such contributions) and (ii) pursuant to the Borrower’s Long-Term
Incentive Plan, as amended and restated, shall not be considered Restricted
Payments.
2.14    Amendments to Section 7.07 of the Credit Agreement. Section 7.07 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
Section 7.07 Modifications of Debt Instruments, etc.


2.15    Amendments to Section 7.16 of the Credit Agreement. Section 7.16 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
Section 7.16 Prepayment, etc. of Senior Notes and Certain Indebtedness. Make any
option prepayment, repurchase, redemption, defeasance, exchange or any other
voluntary payment or retirement in respect of any (a) Senior Notes, (b)
Indebtedness issued pursuant to Section 7.03(g), (c) Indebtedness issued
pursuant to Section 7.03(l) or (d) Indebtedness issued pursuant to Section
7.03(o); provided, however, if the prepayment, repurchase, redemption,
defeasance, exchange or other voluntary payment or retirement is made from the
proceeds from or issuance of a substantially concurrent (y) incurrence of
Indebtedness under Section 7.03(g) or 7.03(o) or (z) issuance of Equity
Interests of the Borrower, such optional prepayment, repurchase, redemption,
defeasance, exchange or other voluntary payment or retirement shall be
permitted.
2.16    Amendments to Section 10.06 of the Credit Agreement. A new clause (vii)
to Section 10.06(b) of the Credit Agreement is hereby added in the appropriate
place to read as follows:
(vii)    Merrill Lynch.


2.17    Amendment to add new Section 10.23. A new Section 10.23 of the Credit
Agreement is hereby added in the appropriate place to read as follows:
Section 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each


7








HN\1529244.10

--------------------------------------------------------------------------------





party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


Section 3.    Amendment to Schedules.
3.1    Effective as of the Third Amendment Effective Date, the Aggregate
Commitments shall be reduced to $100,000,000 and the Schedules to the Credit
Agreement are hereby amended by replacing Schedule 2.01 the corresponding
Schedule 2.01 in Annex I hereto.
Section 4.    Conditions Precedent. This Amendment shall not become effective
until the date (the “Effective Date”) on which each of the following conditions
is satisfied (or waived in accordance with Section 10.01 of the Credit
Agreement):
4.1    Counterparts. The Administrative Agent shall have received from the
Required Lenders, the Borrower and the Subsidiary Guarantors, executed
counterparts (in such number as may be requested by the Administrative Agent) of
this Amendment.
4.2    No Default or Event of Default. As of the date hereof and the Effective
Date, immediately before and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.
4.3    Fees. The Administrative Agent, the Lenders and L/C Issuer shall have
received all fees and other amounts due and payable on or prior to the date
hereof, including to the extent invoiced prior to the date hereof, reimbursement
or payment of all out-of-pocket expenses required


8








HN\1529244.10

--------------------------------------------------------------------------------





to be reimbursed or paid by the Borrower under the Credit Agreement. Without
limiting the foregoing, each Lender party hereto shall receive a fee equal to 10
basis points payable on the amount of each such Lender’s Commitment under the
Credit Agreement on and as of the date hereof, after giving effect to the
reduction to the Aggregate Commitments described under Section 3 hereto.
4.4    Representations and Warranties. Each of the Borrower and the Subsidiary
Guarantors shall represent and warrant to the Administrative Agent and the
Lenders that as of the date hereof and as of the Effective Date, after giving
effect to the terms of this Amendment, all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects (except for such representations and warranties that have
a materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except for such representations and warranties that have a
materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects) as of such specified earlier date.
4.5    Prepayment. The Borrower shall have prepaid an amount of Loans necessary
(if any) to cause Total Outstandings to be less than or equal to $100,000,000 on
the Effective Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 5.    Miscellaneous.
5.1    Confirmation. The provisions of the Loan Documents, as amended by this
Amendment, shall remain in full force and effect in accordance with their terms
following the effectiveness of this Amendment.
5.2    Ratification and Affirmation; Representations and Warranties. The
Borrower and each of the other Loan Parties does hereby adopt, ratify, and
confirm the Credit Agreement and the other Loan Documents, as amended hereby,
and its obligations thereunder. Each of the Borrower and the Subsidiary
Guarantors hereby (a) acknowledges, renews and extends its continued liability
under, each Loan Document, as amended hereby, to which it is a party and agrees
that each Loan Document, as amended hereby, to which it is a party remains in
full force and effect, notwithstanding the amendments contained herein and (b)
represents and warrants to the Administrative Agent and the Lenders that: (i) as
of the date hereof and as of the Effective Date, after giving effect to the
terms of this Amendment, all of the representations and warranties contained in
each Loan Document to which it is a party are true and correct in all material
respects (except for such representations and warranties that have a materiality
or Material Adverse Effect qualification, which shall be true and correct in all
respects), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(except for such representations and warranties that have a materiality or
Material Adverse Effect qualification, which shall be true and correct in all
respects) as of such specified earlier date and (ii) (A) as of the date hereof
and as of the Effective Date, no Default or Event of Default has occurred and is
continuing and (B) immediately after giving effect to this Amendment, no Default
or Event of Default will have occurred and be continuing.


9








HN\1529244.10

--------------------------------------------------------------------------------





5.3    General Release. EACH OF THE BORROWER AND THE OTHER LOAN PARTIES (ON
BEHALF OF THEMSELVES AND THEIR RELATED PARTIES) HEREBY FOREVER WAIVES, RELEASES,
ACQUITS AND DISCHARGES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
CLAIMS (INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS, COUNTERCLAIMS, RIGHTS OF
SET-OFF AND RECOUPMENT), SUITS, DEMANDS, DEBTS, ACCOUNTS, CONTRACTS,
LIABILITIES, OBLIGATIONS, JUDGMENTS, DAMAGES, ACTIONS AND CAUSES OF ACTIONS,
WHETHER IN LAW OR IN EQUITY, OF WHATSOEVER NATURE AND KIND, WHETHER KNOWN OR
UNKNOWN, WHETHER NOW OR HEREAFTER EXISTING, THAT THE BORROWER OR ANY OTHER LOAN
PARTY (AND EACH OF THEIR RELATED PARTIES) AT ANY TIME HAD OR HAS, OR THAT ITS
SUCCESSORS, ASSIGNS, AFFILIATES, SHAREHOLDERS AND “CONTROLLING PERSONS” (WITHIN
THE MEANING OF FEDERAL SECURITIES LAWS) HEREAFTER CAN OR MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT, THE L/C ISSUER, ANY ARRANGER, ANY LENDER OR ANY OF THEIR
RELATED PARTIES THROUGH THE DATE HEREOF, IN EACH CASE IN CONNECTION WITH THE
CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, ALL OTHER DOCUMENTS EXECUTED IN
CONNECTION THEREWITH, AND THE TRANSACTIONS CONTEMPLATED THEREBY.
5.4    Loan Document. This Amendment and each agreement, instrument, certificate
or document executed by the Borrower and/or the Subsidiary Guarantors, as
applicable, or any of their respective officers in connection therewith are
“Loan Documents” as defined and described in the Credit Agreement and all of the
terms and provisions of the Loan Documents relating to other Loan Documents
shall apply hereto and thereto.
5.5    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (e.g., “pdf” or “tiff”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.
5.6    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
5.7    GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[signature pages follow]




10








HN\1529244.10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Second Amended and Restated Credit Agreement to be duly executed as of the date
first written above.
BORROWER
PARKER DRILLING COMPANY,
as the Borrower




By:                             
Name:     
Title:     


[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------







SUBSIDIARY GUARANTORS


ANACHORETA, INC., a Nevada corporation
PARDRIL, INC., an Oklahoma corporation
PARKER AVIATION INC., an Oklahoma corporation
PARKER DRILLING ARCTIC OPERATING, LLC, a Delaware limited liability company
PARKER DRILLING COMPANY NORTH AMERICA, INC., a Nevada corporation
PARKER DRILLING COMPANY OF NIGER, an Oklahoma corporation
PARKER DRILLING COMPANY OF OKLAHOMA, INCORPORATED, an Oklahoma corporation
PARKER DRILLING COMPANY OF SOUTH AMERICA, INC., an Oklahoma corporation
PARKER DRILLING OFFSHORE COMPANY LLC, a Nevada limited liability company
PARKER DRILLING OFFSHORE USA, L.L.C., an Oklahoma limited liability company
PARKER NORTH AMERICA OPERATIONS, LLC, a Nevada limited liability company
PARKER TECHNOLOGY, INC., an Oklahoma corporation
PARKER TECHNOLOGY, L.L.C., a Louisiana limited liability company
PARKER TOOLS, LLC, an Oklahoma limited liability company
QUAIL USA, LLC, an Oklahoma limited liability company
ITS RENTAL AND SALES, INC., a Texas corporation
PARKER DRILLING MANAGEMENT
SERVICES, LTD., a Nevada limited liability
company






By:     ________________________________    
Name:
Title:


[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------









QUAIL TOOLS, L.P., an Oklahoma limited partnership


By:
Quail USA, LLC, its General Partner





By:                         Name:
Title:




    






















[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Administrative Agent
By:


Name:    
Title:    








[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer








By:_______________________________________
Name:
Title:
























[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Lender




By:                             
Name:
Title:     
































[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------





WELLS FARGO BANK N.A., as a Lender




By:                             
Name:
Title:     




























[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------





DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender




By:                             
Name:
Title:     






By:                             
Name:
Title:     
























[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Lender




By:                             
Name:
Title:     




























[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------





THE ROYAL BANK OF SCOTLAND plc, as a Lender




By:                             
Name:
Title:














































































[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------





WHITNEY BANK, as a Lender




By:                             
Name:
Title:
















































































[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------





HSBC BANK USA, N.A., as a Lender




By:                             
Name:
Title:     
















































































[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------





NORTHRIM BANK, as a Lender




By:                             
Name:
Title:






















[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------






ANNEX I








HN\1529244.10

--------------------------------------------------------------------------------






SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


Institution
Commitment
Applicable Percentage
Bank of America, N.A.


$20,000,000


20.00
%
Wells Fargo Bank N.A.


$20,000,000


20.00
%
Barclays Bank PLC


$12,500,000


12.50
%
Deutsche Bank AG, New York Branch


$10,000,000


10.00
%
Goldman Sachs Bank USA


$10,000,000


10.00
%
The Royal Bank of Scotland plc


$10,000,000


10.00
%
Whitney Bank


$7,500,000


7.50
%
HSBC Bank USA, N.A.


$5,000,000


5.00
%
Northrim Bank


$5,000,000


5.00
%
Total


$100,000,000


100.00
%









HN\1529244.10